Motions Granted; Appeal Dismissed and Memorandum Opinion filed May 17,
2018.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00243-CV


                        RANDY HUGHES, Appellant

                                       V.

 BROC D. SPEDALE, INDIVIDUALLY AND IN THE RIGHT OF VISION
                      UP, LLC, Appellee

              On Appeal from the 506th Judicial District Court
                          Waller County, Texas
                   Trial Court Cause No. 13-12-22278


                 MEMORANDUM OPINION

      Appellant/Cross-Appellee filed a notice of appeal from the final judgment
signed January 19, 2018. Appellee/Cross-Appellant filed a notice of cross-appeal
from the same judgment. On April 27, 2018, Appellant/Cross-Appellee filed a
voluntary motion to dismiss his appeal. See Tex. R. App. P. 42.1. On May 9, 2018,
Appellee/Cross-Appellant filed a motion to dismiss his appeal. See id. The motions
are granted.

      Accordingly, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.




                                        2